Per Curiam.

Petitioner in his verified petition admits that after a plea of not guilty he was convicted in the Municipal Court of South Portland, Maine, of the charge of violating the statute in question, section 121 of chapter 19 of the Revised Statutes of the State of Maine (1944), viz., operating a motor vehicle when under the influence of intoxicating liquor or drugs and was fined $109.94 and paid the fine. A certificate of the Secretary of State of Maine was annexed to the answer showing that petitioner was convicted of operating a motor vehicle while under the influence of intoxicating liquor and had his license revoked therefor. For these reasons and for the reasons stated by Special Term, the order appealed from should be affirmed, with $20 costs and disbursements.